Boyce, J.,
delivering the opinion of the court:
This is an action in debt for double the value of property dis-trained and sold for rent demanded when no rent was in arrear, contrary to Rev. Code 1915, §4571, which section is applicable only to property distrainable.
The action can only be maintained by the tenant, or by a person whose property is on the demised premises at the time the distress is levied. If the property of any other person should be distrained, his remedy is at common law, and not under the statute which is cumulative. The plaintiff has declared under *368the statute, but he has not alleged facts necessary to bring his case within the statute.
The demurrer is sustained.